--------------------------------------------------------------------------------

Exhibit 10.2


COMMERCIAL LEASE AGREEMENT




THIS COMMERCIAL LEASE AGREEMENT (hereinafter called the "Lease") is made   this
__26___ day of October, 2009 by and between POLARIS LOWER NAZ DEVELOPMENT, LLC,
a Pennsylvania limited liability company, which has as its address 7562 Penn
Drive, Suite 100, Allentown, Pennsylvania 18106, or its assignee or nominee (the
"Lessor")


AND


EMBASSY BANK FOR THE LEHIGH VALLEY, a Pennsylvania financial institution, which
has as its address 100 Gateway Drive, Suite 100, Bethlehem, Pennsylvania 18017
(the "Lessee").


WITNESSETH:


WHEREAS, Joseph I Limited Partnership, a Pennsylvania limited partnership (the
"Ground Lessor") is the title owner of a certain tract or parcel of land located
in Lower Nazareth Township, Northampton County, Pennsylvania, as more
particularly described in Exhibit "A" attached hereto and made a part hereof
(the “Ground Lease Premises”); and


WHEREAS, Ground Lessor has leased to Assignor and Assignor has leased from
Ground Lessor the Ground Lease Premises pursuant to a certain “Shopping Center
Lease” dated March 13, 2009, as assigned to and assumed by Lessor (collectively,
the “Ground Lease”).  The Ground Lease is attached hereto as Exhibit “B” and
incorporated herein by reference; and


WHEREAS, Lessee has assigned to Lessor, and Lessor assumed, all of Lessee’s
rights and obligations as Tenant under the Ground Lease by an Assignment,
Assumption and Modification of Ground Lease dated October _26_, 2009 (the
“Assignment”); and


WHEREAS, Lessee has requested that Lessor construct on the Ground Lease Premises
a bank building in accordance with the Tenant’s Plans as described in the Ground
Lease; which improved Ground Lease Premises the Lessee will then lease from
Lessor.


NOW, THEREFORE, the parties hereto, in consideration of the covenants and
agreements herein, and intending to be legally bound hereby, agree as follows:


1.              IMPROVED LEASE PREMISES.  Subject to the terms and conditions of
this Lease, Lessor hereby leases to Lessee and Lessee hereby leases from Lessor
the Ground Lease Premises, together with the improvements to be constructed
thereon (collectively, the “Improved Lease Premises”) as provided
herein.  Lessor will complete the improvements to the Ground Lease Premises in
accordance with the Work Letter attached hereto as Exhibit “C” and incorporated
herein.  Lessee agrees to the terms and conditions set forth on Exhibit “C”
hereto.  Lessee acknowledges and agrees that this Lease shall be in all respects
subject to the terms and conditions of the Ground Lease, provided however that
in no event shall the Lessee hereunder be entitled to exercise any right of
first refusal granted in the Ground Lease unless expressly assigned by Lessor to
Lessee.


 
1

--------------------------------------------------------------------------------

 


2.              TERM.


(a)  The term of this Lease for the Improved Lease Premises (the “Term”) shall
be nine (9) years commencing on the date Lessor has substantially completed the
improvements in accordance with the Work Letter attached hereto as Exhibit “C”
and a certificate of occupancy is issued by the applicable municipal authority
(the "Commencement Date") and ending at midnight on the day preceding the ninth
(9th) anniversary of the Commencement Date.


(b)    Provided that Lessee shall not then be in default hereunder, Lessee shall
have the option to extend the Term of this Lease for one (1) renewal term of six
(6) years, followed by two (2) successive renewal terms of five (5) years each,
followed by one (1) additional renewal period of four (4) years and eleven (11)
months (each, a “Renewal Term”), on the same terms and conditions set forth
herein and with the rental for each Renewal Term continuing to increase at the
rate of two and one-half percent (2-1/2%) per year such that the rental for each
lease year during any Renewal Term shall be 102.5% of the rental for the
immediately preceding lease year as set forth on Exhibit “D” hereto.  Lessee’s
extension rights provided herein shall be deemed exercised unless Lessee gives
Lessor written notice of its election not to extend the term of this Lease no
later than eight (8) months prior to the expiration of the then-current Term or
any Renewal Term.


(c)   Notwithstanding anything to the contrary contained herein, this Lease
shall automatically and without further action terminate upon termination of the
Ground Lease, unless Lessor shall have acquired fee simple title to the Improved
Lease Premises.


(d)  Notwithstanding the Commencement Date of the Term, Lessee shall be bound by
all of the terms and conditions hereof, from and after the date of execution of
this Lease.


3.              USE.  Lessee shall use the Improved Lease Premises as an Embassy
Bank or any successor bank or, with Lessor’s and Ground Lessor’s prior written
consent, for any other lawful purpose permitted under zoning and other
applicable laws, ordinances, and regulations.  Lessee shall comply in all
respects with the use provisions set forth in Article V of the Ground Lease.


4.              RENT.


(a)  Until the Commencement Date, Lessee shall pay to Ground Lessor all rents
and other sums due (whether to Ground Lessor or third parties) under the Ground
Lease.  In the event that at the Commencement Date, Lessee shall have previously
paid rent to the Ground Lessor pursuant to the Ground Lease for the period of
the first month’s rent hereunder, Lessee shall be entitled to a pro-rata,
dollar-for-dollar credit against the rent due hereunder for such amount paid
under the Ground Lease.


(b)  During the first year of the Term, Lessee shall pay to Lessor as minimum
annual rent the sum of One Hundred Sixty-five Thousand Four Hundred Twenty
Dollars ($165,420.00), payable in equal monthly installments of Thirteen
Thousand Seven Hundred Eighty-five Dollars ($13,785.00) each.  Thereafter, for
each Lease year during the Term and any Renewal Term, minimum annual rent shall
equal the minimum annual rent payable in the immediately preceding Lease year,
multiplied by 102.5% (e.g., the prior year’s rental plus an increase of 2.5%) as
set forth in Exhibit “D” attached hereto.  Such minimum annual rent shall be
payable in advance, in equal monthly installments on the first day of each
calendar month during the Term and any Renewal Term hereof, without demand,
offset or deduction, and shall be payable in lawful money of the United States
of America.  Notwithstanding the foregoing, Lessee acknowledges and agrees that
the minimum annual rent for the first year of the Term is subject to adjustment
in the event of modification of the scope of Lessor Work as set forth in the
Work Letter attached hereto as Exhibit “C” and/or unforeseen subsurface
conditions, provided that such adjustment shall be limited to the actual cost of
the additional Lessor Work undertaken and the actual construction management
fees applicable thereto.


 
2

--------------------------------------------------------------------------------

 


(c)  This Lease is intended to be a "triple net" lease.  Accordingly, Lessee
agrees to pay as additional rent, all charges for utilities, taxes, property
insurance, assessments and other governmental charges with respect to the
Improved Lease Premises and as may be further provided in this Lease or charged
to Lessor under the Ground Lease, including without limitation monthly and other
CAM charges as required pursuant to the Ground Lease.  It is the parties’ intent
that Lessee shall pay all such charges directly.  In the event Lessor shall
receive any such charges, Lessor shall bill Lessee for any such charges and
Lessee shall promptly pay Lessor for such charges upon invoice.  In the event of
nonpayment of additional rent, Lessor shall have, in addition to all other
rights and remedies, all the rights and remedies provided for herein or by law
in the case of nonpayment of the minimum rent.


(d)  For all purposes under this Lease, rent shall mean both minimum and
additional rent.  Rent shall be delivered to Lessor at Lessor's address as set
forth above, or at such other place or to such other person as Lessor may
designate in writing from time to time.


(e)  If any default by Lessor in its obligations with respect to this Lease or
the Ground Lease results in an emergency or a loss of services to or within the
Improved Lease Premises or threatens Lessee’s right to possession of Improved
Lease Premises, and provided that Lessee is not then (and continues thereafter
not to be) in default under this Lease, Lessee shall, upon not less than thirty
(30) days prior written notice to Lessor of such default and provided that
Lessor shall fail within such thirty (30) days (or a reasonable time thereafter
if such default is not capable of cure within thirty (30) days) to cure such
default, have the right to itself cure Lessor’s default.  Upon Lessee’s paying
the reasonable costs to cure Lessor’s default and providing paid receipts
therefor to Lessor, Lessor shall reimburse Lessee for such costs within thirty
(30) days of Lessor’s receipt of the documentation of such costs.  In the event
Lessor fails to substantially complete the Lessor Work as set forth in Exhibit
“C” hereto, by __8/15/2010___(subject however to force majeure), and Lessee is
not then (and continues thereafter not to be) in default under this Lease,
Lessor shall, upon thirty (30) days prior written notice thereof to Lessor and
Lessor’s failure within such period to complete the Lessor Work, have the right
to complete the Lessor Work at Lessee’s cost.  Upon Lessee’s paying the
reasonable cost of such completion and providing paid receipts therefor to
Lessor, Lessor shall reimburse Lessee such costs within thirty (30) days of
Lessor’s receipt of the documentation of said costs.


 
3

--------------------------------------------------------------------------------

 


(f)   In the event that Lessor fails to pay any monthly installment of Minimum
Rent due under the Ground Lease following any applicable notice and cure period,
Lessee shall have the right to pay such unpaid monthly installment of Minimum
Rent due under the Ground Lease and, upon such payment and provided that Lessee
shall have previously paid to Lessor the entire monthly installment of rent due
under this Lease for the same month that the Ground Lease monthly installment
was due and unpaid, to offset against the next monthly installment of minimum
rent due under this Lease, the amount of the monthly installment of Minimum Rent
so paid by Lessee to the Ground Lessor.  Lessee shall give prior written notice
of such set-off to Lessor’s mortgagee.


5.              ALTERATIONS AND IMPROVEMENTS.


(a)  Lessee shall not make or cause to be made any alterations, additions or
improvements to the Improved Lease Premises without the prior written consent of
Lessor.  All alterations, additions or improvements approved by Lessor shall be
made solely at Lessee's expense by a contractor approved by Lessor, shall be
made in a good and workmanlike manner and shall be performed in compliance with
all laws, ordinances and requirements of any and all Federal, State, Municipal
and/or other authorities, the Board of Fire Underwriters and any mortgages to
which the Improved Lease Premises is subject.  Any alteration, addition or
improvement made by Lessee under this Section 5, and any fixtures installed as a
part thereof, shall, at Lessor's option, become the property of Lessor upon the
expiration or other termination of this Lease.  Lessor shall have the right,
however, to require Lessee to remove such fixtures at Lessee's cost upon such
termination of this Lease, and Lessee shall promptly remove the same and repair
any damage to the Improved Lease Premises caused by such
removal.  Notwithstanding the foregoing, Lessee shall not be obligated to remove
the vault from the Improved Lease Premises.


(b)  All persons to whom these presents may come are put upon notice of the fact
that Lessee shall never, under any circumstances, have the power to subject the
interest of Lessor, Ground Lessor or any mortgagee in the Improved Lease
Premises to any mechanic's, materialman's or similar lien.


(c)  Any contract or agreement for labor, equipment, services, materials or
supplies in connection with the rights set forth hereunder shall provide that no
lien or claim shall thereby be created or arise, or be filed by anyone
thereunder, upon or against the Improved Lease Premises and/or the interest of
Lessor, Ground Lessor or any mortgagee, or the buildings or improvements thereon
to be erected on the Improved Lease Premises or any of the equipment thereof.


(d)  In the event of a lien or claim of any kind, arising out of the exercise of
the rights set forth hereunder by Lessee, its agents, employees, contractors,
subcontractors, and materialmen, being filed against the interest of Lessor,
Ground Lessor, any mortgagee and/or against the Improved Lease Premises, Lessee
covenants and agrees that at its expense it will within thirty (30) days after
written notice from Lessor, or within such shorter time as may be required
pursuant to the Ground Lease, cause the Improved Lease Premises and any such
interest therein to be released from the legal effect of such lien or claim,
either by payment or by posting of bond or by the payment into court of the
amount necessary to relieve and release the Improved Lease Premises or the
interest from such claim or in any manner satisfactory to Lessor, Ground Lessor
and any mortgagee.  If Lessee desires to contest the validity of any lien or
claim, Lessee may do so upon Lessor's prior written consent, provided Lessee
sustains the cost of such contest, and Lessee remains liable to pay or discharge
any lien or claim deemed to be due or payable.  Lessee hereby indemnifies and
holds Lessor harmless against any and all liability, loss or damage sustained by
Lessor by reason of such contest, unless such contest arises from any negligent
or intentional act or omission of Lessor.


 
4

--------------------------------------------------------------------------------

 


6.              UTILITIES.  Lessee shall pay, when the same shall become due,
all charges for utilities consumed by it on the Improved Lease Premises
including without limitation electricity, heat and telephone, and any other
utilities, as well as water and sewer charges.  Lessor shall not be required to
furnish to Lessee any utility, janitorial or other service of any kind
whatsoever during the Term of this Lease.


7.              MAINTENANCE AND REPAIRS.  Lessor has made no representations
concerning the condition of the Improved Lease Premises other than that the
improvements will be completed in accordance with the agreement between the
parties as referred to in Section 1 hereof.  Lessee shall maintain and be
responsible for maintaining and repairing all portions of the Improved Lease
Premises.  Lessee, at its sole cost and expense, shall take good care of the
Improved Lease Premises and will maintain the same in good order and condition,
ordinary wear and tear excepted, and make all necessary repairs thereto,
interior as well as exterior, including and without limiting the generality of
the foregoing, roof and structural members, including walls.  Lessee shall be
responsible for the routine regular cleaning and maintenance of the Improved
Lease Premises, snow removal and landscaping and shall keep all portions of the
Improved Lease Premises in a clean and orderly condition, free of unlawful
obstruction, and shall not permit or cause any damage, waste or injury to the
building or other improvements on the Improved Lease Premises.


8.              REFUSE REMOVAL.  Lessee shall provide for its own garbage,
rubbish and refuse disposal and recycling and agrees to keep the Improved Lease
Premises free and clear of debris.  Lessee agrees to keep all rubbish, garbage
and refuse in covered containers within the Improved Lease Premises (or at such
other location identified by Lessor) and to have the same removed regularly.


9.              COMPLIANCE.  With regard to its use of the Improved Lease
Premises, Lessee shall, at its own expense, comply with all laws, rules, orders,
regulations, and requirements of all Federal, State, and municipal governments,
courts, departments, commissions, boards, and officers having jurisdiction over
the Improved Lease Premises, the lawful orders, rules, and regulations of the
Board of Fire Underwriters having jurisdiction over the Improved Lease Premises,
any mortgages to which the Improved Lease Premises is subject, and any rules and
regulations of Lessor.  Lessee shall have the right to contest by appropriate
legal proceedings, diligently pursued, without cost or expense to Lessor, the
validity of any governmental law, rule, order, regulation or
requirement.  Lessee hereby indemnifies and holds Lessor harmless against any
and all liability, loss, or damage sustained by Lessor by reason of such
contest.  Notwithstanding any of the foregoing, Lessee shall promptly comply
with any such law, rule, order, regulation or requirement if at any time the
Improved Lease Premises or any part thereof shall then be immediately subject to
forfeiture or Lessee shall be subject to criminal liability for non-compliance
therewith.


 
5

--------------------------------------------------------------------------------

 


10.            TAXES.  Lessee shall pay as and when the same shall become due,
but in any event not later than fifteen (15) days after receipt of a bill
therefor, all real property taxes, assessments and other governmental charges
assessed against the Improved Lease Premises during the Term of this
Lease.  Lessee shall have the right to contest by appropriate legal proceedings,
diligently pursued, without cost or expense to Lessor, the validity of any such
tax, assessment or other governmental charge.  Lessee hereby indemnifies Lessor
against any and all liability, loss or damage sustained by Lessor by reason of
such contest.  Notwithstanding any of the foregoing, Lessee shall promptly pay
any such tax, assessment or other government charge if at any time the Improved
Lease Premises or any part thereof shall then be immediately subject to
forfeiture or Lessee shall be subject to any criminal liability for nonpayment
thereof.  Lessor agrees to promptly forward to Lessee all applicable tax bills
when received from Ground Lessor, and Lessee shall pay same in accordance with
the Ground Lease.


11.            SURRENDER OF IMPROVED LEASE PREMISES.  Lessee covenants that upon
the termination or expiration of this Lease or any renewal thereof, Lessee shall
surrender the Improved Lease Premises in good order and condition and shall
surrender all keys to the Improved Lease Premises to Lessor at the place then
fixed for the payment of rent.  This covenant shall survive termination of this
Lease.


12.            RIGHT OF ENTRY.  Upon prior notice and in the presence of an
authorized representative of Lessee (whom Lessee agrees to provide upon such
notice received from Lessor), Lessor and/or its agents shall have the right to
enter upon and inspect the Improved Lease Premises at all reasonable times and
to exhibit the Improved Lease Premises to prospective purchasers and prospective
tenants (but in this case, only during the last eight (8) months of the term of
this Lease).  Lessor shall be permitted to affix a "To Let" or "For Sale" sign
on the Improved Lease Premises during the last ninety (90) days of the term of
this Lease in such place as shall not interfere with the business then being
conducted at the Improved Lease Premises.  Lessee acknowledges that Ground
Lessor shall have such rights with respect to entry and signage as are set forth
in the Ground Lease.


13.            SIGNS.  Lessee shall have the right to install and maintain on
the Improved Lease Premises such signs and advertising matter as Lessee may
reasonably desire, subject to the prior consent of Lessor and subject to the
Ground Lease.  Lessee shall comply with any laws or ordinances with respect to
such signs or advertising, and shall obtain any necessary permits.  Lessee
agrees to maintain such signs or advertising in good condition, and to repair
any damage which may be caused by erection, maintenance, repair or removal of
such signs or advertising.


14.            LIABILITY AND OTHER INSURANCE.  Lessee shall, during the entire
term hereof, keep in full force and effect policies of comprehensive liability
and property damage insurance and all insurances required by the Ground Lease,
with respect to the Improved Lease Premises and the business operated by Lessee
in and upon the Improved Lease Premises, in which the limits of bodily injury
liability and property damage liability shall be mutually agreed upon but shall
be in no event less than set forth in the Ground Lease.  The policy (or
policies) shall name Lessor, and any persons, firms, or corporations designated
by Lessor, including the Ground Lessor and mortgagees, if any, and Lessee as
insured and shall contain a clause that the insurer will not cancel or modify
the insurance without first giving the named parties thirty (30) days prior
written notice.  Copies of the policy or certificates of accord or insurance
shall be delivered to Lessor upon the Commencement Date or sooner as may be
required by Ground Lessor.  If Lessee shall not comply with its covenants made
in this section, Lessor may, at its option, cause insurance as aforesaid to be
issued and in such event, Lessee agrees to pay the premium for such insurance
promptly upon Lessor's demand as additional rent.  All obligations contained in
this Section 14 shall be subject to the requirements of Lessor’s lender and/or
mortgagee.  In the event Lessor’s lender requires minimum insurance coverages in
excess of the limits described herein, then Lessee expressly agrees to comply
with all requirements of Lessor’s lender.  Failure to do so shall constitute an
Event of Default under this Lease.  Lessor agrees to promptly forward to Lessee
all applicable insurance bills when received from Ground Lessor, and Lessee
shall pay same in accordance with the Ground Lease.


 
6

--------------------------------------------------------------------------------

 


(a)           Property and Personal Injury Liability Insurance.  At all times
during the Term of this Lease, Lessee shall maintain, at its sole cost,
comprehensive broad-form general public liability insurance against claims and
liability for personal injury, death, and property damage arising from the use,
occupancy, disuse, or condition of the Improved Lease Premises and
Improvements.  The insurance shall be carried by insurance companies authorized
to transact business in Pennsylvania, selected by Lessee and approved by Lessor,
which approval shall not be unreasonably withheld, delayed or conditioned.  In
addition, the following conditions shall be met:


(i)             The insurance provided pursuant to this Paragraph 14(a)(i) shall
be in an amount no less than One Million ($1,000,000.00) Dollars for property
coverage, and in an amount no less than One Million ($1,000,000.00) Dollars for
one person and Two Million ($2,000,000.00) Dollars for one accident for personal
injury.


(ii)            The insurance shall be maintained for the mutual benefit of
Lessor and Lessee, any succeeding owners of the fee title in the Leased
Premises, any successors and assigns of this Lease.  The insurance policy or
policies shall name Lessor and Lessee as insureds and shall not be subject to
cancellation unless Lessor has received a minimum of thirty (30) days prior
written notice of the intention of the insurer to cancel the coverage.


(iii)           Construction Liability Insurance.  Lessee agrees either to
obtain and maintain (to the extent reasonably procurable) construction liability
insurance at all times when demolition, excavation, or construction work is in
progress on the Improved Lease Premises, or cause its contractors to maintain
such construction liability insurance, provided however that this obligation
shall not apply to Lessee prior to the Commencement Date.  This insurance shall
be carried by insurance companies authorized to transact business in
Pennsylvania, selected by Lessee and shall be paid for by Lessee.  The insurance
shall have limits of no less than One Million ($1,000,000.00) Dollars for
property damage, and One Million ($1,000,000.00) Dollars for one person and Two
Million ($2,000,000.00) Dollars for one accident for personal injury.  The
insurance shall be maintained for the mutual benefit of Lessor and Lessee, as
well as any succeeding owners of the fee title in the Improved Lease Premises,
any successors and assigns of this Lease, against all liability for injury or
damage to any person or property in any way arising out of demolition,
excavation, or construction work on the premises.  The insurance policy or
policies shall name Lessor and Lessee as insureds and shall not be subject to
cancellation unless Lessor has received a minimum of thirty (30) days prior
written notice of the intention of the insurer to cancel the coverage.


 
7

--------------------------------------------------------------------------------

 


(iv)           Certificates of Insurance.  Lessee shall furnish Lessor with
certificates of all insurance required by this Section 14.  Lessee agrees that
if it does not keep this insurance in full force and effect, Lessor may notify
Lessee of this failure, and if Lessee does not deliver to Lessor certificates
showing all of the required insurance to be in full force and effect within ten
(10) days after this notice, Lessor may, at its option, take out and pay the
premiums on the insurance needed to fulfill Lessee’s obligations herein.  On
demand from Lessor, Lessee shall reimburse Lessor the full amount of any
insurance premiums paid by Lessor, with interest at the rate of ten (10%)
percent per annum from the date of Lessor’s demand until reimbursement by
Lessee.


15.            WAIVER OF SUBROGATION.  Neither Lessee nor anyone claiming by,
through, under or on behalf of Lessee, shall have any claim, right of action, or
right of subrogation against Lessor for or based upon any loss or damage caused
by any casualty, including but not limited to fire or explosion, relating to the
Improved Lease Premises or property therein.  Neither Lessor nor anyone claiming
by, through, under or on behalf of Lessor, shall have any claim, right of
action, or right of subrogation against Lessee for or based upon any loss or
damage caused by any casualty, including but not limited to fire or explosion,
relating to the Improved Lease Premises or property therein.  This release shall
be applicable and in force and effect only with respect to loss or damage
occurring during such time as the releasor’s policies shall contain a clause or
endorsement to the effect that any such release shall not adversely affect or
impair or prejudice the right of the releasor to recover thereunder.  Lessor and
Lessee each agree that their policies will include such a clause or endorsement
so long as the same is obtainable and if not obtainable, shall so advise the
other in writing and such notice shall release both parties from the obligation
to obtain such a clause or endorsement.


16.            INDEMNITY.  Lessee hereby agrees to indemnify, hold harmless and
defend, at its own expense, Lessor from and against any and all claims, actions,
damages, liability, judgments and expenses, including without limitation
reasonable attorneys' fees, which may be imposed upon or incurred by or asserted
against Lessor or Lessor's interest in the Improved Lease Premises, by reason of
any loss of life, personal injury or claim of injury, or damage to property or
claim of damage to property in or about the Improved Lease Premises, howsoever
caused, arising out of or relating to the occupancy or use by Lessee, its
employees, agents or invitees, of the Improved Lease Premises, including without
limitation the streets, alleys, sidewalks or parking areas.  Lessee shall
indemnify Lessor for any environmental liability to the extent such claims,
damages, liability, judgments and expenses are caused by the negligence or
willful misconduct of Lessee, its employees, agents and/or invitees.  In
addition, Lessee shall indemnify, defend and hold Lessor harmless from and
against any and all expenses incurred by Lessor arising out of or relating to
Lessee’s failure to pay or perform its obligations under this Lease.


 
8

--------------------------------------------------------------------------------

 


17.            CASUALTY.  In the event that the Improved Lease Premises, or any
portion thereof, are damaged or destroyed by any cause whatsoever, Lessee shall
commence such restoration as soon as possible after such occurrence so as to
permit such use and enjoyment of the Improved Lease Premises, but in no event
later than thirty (30) days thereafter (but except in the case of an act of God
not later than sixty (60) days after the damage or destruction), and shall
diligently pursue such repair or restoration to completion, with a contractor
approved by Lessor.  Only to the extent that the casualty or damage to the
Improved Lease Premises is caused directly by the gross negligence of Lessor,
Rent shall be equitably abated based on the area of the Improved Lease Premises
rendered untenantable, if any, during the period of such untenantability,
provided however that any other charges due under the Ground Lease (other than
Minimum Rent for which Lessor in such event shall remain obligated under the
Ground Lease) shall not be abated or reduced as a result of damage to the
Improved Lease Premises, and Lessee shall continue to be obligated therefor.


18.            EMINENT DOMAIN.


If the entire Improved Lease Premises shall be taken by reason of condemnation
or under eminent domain proceedings, Lessee may terminate this Lease as of the
date when possession of the Improved Lease Premises is so taken by the
condemning entity.  If a portion of the Improved Lease Premises, including
without limitation the building, site improvements, parking or access, shall be
taken under eminent domain or by reason of condemnation to such an extent that
the taking materially adversely affects Lessee’s use of the Improved Lease
Premises, Lessee shall have the option to terminate this Lease by written notice
to Lessor, provided that such notice is given to Lessor before the last to
expire of (i) the twenty (20) day period after the taking authority has taken
actual physical possession of any portion of the Improved Leased Premises or the
parking area or highway access appurtenant thereto or (ii) ten (10) days after
notice from Lessor to Lessee or Lessee to Lessor of the fact of such taking.  If
this Lease is not so terminated, Lessee may at its sole cost and expense, and
with a contractor acceptable to Lessor, restore the remaining portions of the
Improved Lease Premises as Lessee deems necessary or appropriate (subject to
applicable law) without abatement of rent.  For purposes of this Section 18, (i)
a partial taking shall be deemed to include loss or impairment of access to and
from the Improved Lease Premises and (ii) grants or conveyances made in lieu or
in anticipation of or under threat of a taking or condemnation shall be deemed a
taking.  Both parties shall pursue their own damage awards with respect to any
such taking, provided however that Lessee shall be entitled to, and nothing
herein shall prevent Lessee from seeking, an award for taking of or damage to
Lessee’s trade fixtures and any award for Lessee’s moving expenses, so long as
said awards do not diminish the award to which Lessor is
entitled.  Notwithstanding anything to the contrary contained in this Section
18, in the event of any conflict between this Section 18 and Article XIII of the
Ground Lease, Lessee shall be bound by the provisions of Article XIII of the
Ground Lease.


19.            DEFAULT.  The occurrence of any one or more of the following
events shall constitute an "Event of Default" hereunder:


 
9

--------------------------------------------------------------------------------

 


(a)           Lessee shall fail to pay in full when due, any installment of rent
or any other sum payable by Lessee hereunder, and such failure shall continue
for a period of ten (10) days;


(b)           Lessee shall fail to perform or observe (or cause or permit any
such failure) any other covenant, term, condition, agreement or obligation to be
performed or observed by Lessee under this Lease or under the Ground Lease, and
such failure shall continue for twenty (20) days after written notice thereof
from Lessor to Lessee; provided however that a failure as described in this
Section 19(b) shall not constitute a default if it is curable but cannot with
reasonable diligence be cured by Lessee within a period of twenty (20) days, so
long as Lessee promptly commences cure and proceeds to cure the failure with
reasonable diligence and in good faith.


(c)           The insolvency of Lessee, as evidenced by (i) the adjudication of
Lessee as a bankrupt or insolvent; (ii) the filing of a petition seeking
reorganization of Lessee or an arrangement with creditors, or any other petition
seeking protection of any bankruptcy or insolvency law; (iii) the filing of a
petition seeking the appointment of a receiver, trustee or liquidator of Lessee
or of all or any part of Lessee's assets or property; (iv) an assignment by
Lessee for the benefit of creditors; or (v) the levy against any portion of
Lessee's assets or property by any sheriff or other officer.


(d)           Lessor acknowledges and agrees that, notwithstanding any other
provisions contained in this Lease Agreement, in the event (i) Lessee or its
successors or assignees shall become subject to a bankruptcy case pursuant to
Title 11 of the U.S. Code or similar proceeding during the term of this Lease or
(ii) the depository institution then operating the Improved Lease Premises is
closed or is taken over by any depository institution supervisory authority
during the term of this Lease, Lessor shall be bound by all applicable federal
statutes and regulations, including specifically 12 U.S.C. 1821(e)(4).


(e)           Lessee shall fail to open as an Embassy Bank at the Improved Lease
Premises as required by the Ground Lease.


20.            REMEDIES.  Upon the occurrence of any Event of Default, Lessor
shall have the following rights and remedies in addition to all other rights and
remedies otherwise available at law or in equity:


(a)           If Lessee shall at any time fail to pay any sum, charge, or
imposition or perform any other act on its part to be performed, then Lessor,
after ten (10) days written notice to Lessee and without waiving or releasing
Lessee from any obligation hereunder, may pay such charge or sum of money or
make any other payment or perform any other act on the Lessee's part to be made
or performed, and may enter upon the Improved Lease Premises for any such
purpose, and take all such action thereon as may be necessary therefor.  All
sums so paid by Lessor and all costs and expenses incurred by Lessor in
connection with the performance of any such act, together with interest thereon
at the rate of ten percent (10%) per annum from the respective dates of Lessor's
making of each such payment or incurring of each such cost and expense, shall
constitute additional rent payable by Lessee under this Lease and Lessor shall
have the same remedies for the collection thereof as in the case of a failure to
pay rent.


 
10

--------------------------------------------------------------------------------

 


(b)           At the option of Lessor and upon written notice to Lessee, this
Lease, without waiver of any other rights of Lessor herein, may be terminated
and declared void, without any right on the part of Lessee to save forfeiture by
payment of any sum due or by performance of any term, covenant, or condition
broken and Lessor may re-enter and possess the Improved Lease Premises without
demand or notice, with or without process of law, using such reasonable force as
may be necessary, without being deemed guilty of trespass, eviction, forcible
entry, conversion or becoming liable for any loss or damage which may be
occasioned thereby.  In such event, Lessor shall be entitled to recover from
Lessee all damages incurred by Lessor by reason of Lessee's default including,
but not limited to, the cost of recovering possession of the Improved Lease
Premises; expenses of reletting, including necessary renovation and alteration
of the Improved Lease Premises; reasonable attorneys' fees; rent payment through
the balance of the term; or the difference between the rent to be paid by the
Lessee pursuant to this Lease and the rent charges collected by Lessor upon
reletting;


(c)            Lessor may retake possession of the Improved Lease Premises
without terminating the Lease, in which case this Lease shall continue in effect
whether or not Lessee shall have abandoned the Improved Lease Premises.  In such
event, Lessor shall be entitled to enforce all of Lessor's rights and remedies
under this Lease, including the right to recover the rent and any other charges
and adjustments as may become due hereunder;


(d)           At Lessor's option, the entire rent and other charges which would
have become due during the balance of the lease term or renewal thereof shall be
accelerated and shall at once become due and payable as if by the terms of this
Lease it were all payable in advance, without presentment, demand, notice of
nonpayment, protest, notice of protest, or other notice, all of which are hereby
expressly waived by Lessee;


(e)            FOR VALUE RECEIVED, LESSEE HEREBY AUTHORIZES AND EMPOWERS ANY
PROTHONOTARY OR ANY ATTORNEY OF ANY COURT OF RECORD TO APPEAR FOR LESSEE, AS
WELL AS FOR ALL PERSONS CLAIMING BY, THROUGH OR UNDER LESSEE, AND WITH OR
WITHOUT DECLARATION FILED, UPON THE EXPIRATION OF A TEN (10) DAY PRIOR NOTICE
AND CURE PERIOD, TO CONFESS JUDGMENT AGAINST LESSEE AND IN FAVOR OF LESSOR, ITS
SUCCESSORS AND ASSIGNS, FOR THE SUM DUE BY REASON OF SAID DEFAULT IN THE PAYMENT
OF RENT, INCLUDING UNPAID RENT FOR THE BALANCE OF THE TERM IF THE SAME SHALL
HAVE BECOME DUE AND PAYABLE UNDER THE PROVISIONS OF THIS LEASE, AND/OR FOR THE
SUM DUE BY REASON OF ANY BREACH OF ANY OTHER COVENANT BY LESSEE HEREIN, TOGETHER
WITH INTEREST AND COSTS OF SUIT AND AN ATTORNEYS' COMMISSION OF FIVE (5%)
PERCENT (BUT NO LESS THAN $1,000.00) FOR COLLECTION.  LESSOR MAY THEREAFTER
ISSUE A WRIT OR WRITS OF EXECUTION UPON THE JUDGMENT OBTAINED, AND LESSEE HEREBY
WAIVES AND RELEASES ALL ERRORS AND EXEMPTIONS WHICH LESSEE COULD OTHERWISE RAISE
AS DEFENSES TO SAID EXECUTION.  SUCH AUTHORITY SHALL NOT BE EXHAUSTED BY ONE
EXERCISE THEREOF, BUT JUDGMENT MAY BE CONFESSED AS AFORESAID FROM TIME TO TIME
AS OFTEN AS ANY SAID RENT AND/OR OTHER SUMS SHALL BE IN ARREARS.  FOR THE
PURPOSE OF PROCEEDING UNDER THIS SECTION, THIS LEASE SHALL BE A SUFFICIENT
WARRANT, AND A TRUE AND CORRECT COPY OF THIS LEASE MAY BE FILED WITH THE COURT
IN LIEU OF FILING AN ORIGINAL HEREOF;


 
11

--------------------------------------------------------------------------------

 


(f)             IN ADDITION, FOR DEFAULT WITH FAILURE TO CURE AS SET FORTH
ABOVE, LESSEE FURTHER AUTHORIZES, AT THE OPTION OF LESSOR, ANY PROTHONOTARY OR
ANY ATTORNEY OF ANY COURT OF RECORD, EITHER IN ADDITION TO OR WITHOUT JUDGMENT
FOR THE AMOUNT DUE UNDER THE LEASE, TO APPEAR AS ATTORNEY FOR LESSEE, AS WELL AS
FOR ALL PERSONS CLAIMING BY, THROUGH OR UNDER LESSEE, AND TO CONFESS JUDGMENT IN
EJECTMENT AGAINST LESSEE AND IN FAVOR OF LESSOR, FOR RECOVERY BY LESSOR OF
POSSESSION OF THE IMPROVED LEASE PREMISES, FOR WHICH THIS LEASE OR A TRUE COPY
THEREOF SHALL BE SUFFICIENT WARRANT; THEREUPON, IF LESSOR SO DESIRES, AN
APPROPRIATE WRIT OF POSSESSION MAY ISSUE FORTHWITH WITHOUT LEAVE OF COURT.  IF
FOR ANY REASON ANY SUCH ACTION SHALL BE TERMINATED AND POSSESSION SHALL REMAIN
IN OR BE RESTORED TO LESSEE, SUCH AUTHORITY SHALL NOT BE EXHAUSTED BY ONE
EXERCISE THEREOF, BUT JUDGMENT MAY BE CONFESSED AS AFORESAID AS OFTEN AS THERE
SHALL BE ANY DEFAULT WITH FAILURE TO CURE; AND


(g)           LESSEE HEREBY WAIVES ANY RIGHT IT MAY HAVE, INCLUDING ANY
CONSTITUTIONAL RIGHT, TO NOTICE OR OPPORTUNITY FOR A HEARING PRIOR TO JUDGMENT
BEING ENTERED AGAINST IT UNDER (e) OR (f) ABOVE AND PRIOR TO EXECUTION AGAINST
ITS ASSETS UNDER (e) OR (f) ABOVE.  LESSEE ACKNOWLEDGES THAT IT UNDERSTANDS THE
CONFESSION OF JUDGMENT PROVISIONS IN (e) AND (f) ABOVE, AND THIS (g).


(h)           LESSEE SHALL PAY LESSOR A TEN PERCENT (10%) LATE CHARGE FOR ANY
RENT PAYMENT NOT PAID WHEN DUE, ACCRUING ON THE FIRST DAY FOLLOWING THE
EXPIRATION OF THE TEN (10) DAY GRACE PERIOD SET FORTH IN SECTION 20(a).


21.            CUMULATIVE REMEDIES.  Lessor shall have and may exercise all
remedies available to Lessor hereunder and at law and in equity and all such
remedies shall be cumulative, concurrent, and nonexclusive.  The waiver of or
failure to exercise any one or more rights or remedies shall be wholly without
prejudice to the exercise and enforcement of any other right or remedy, whether
herein expressly provided for or given by law or in equity.


22.            SUBORDINATION AND ATTORNMENT TO LEASEHOLD MORTGAGEE.


(a)           Lessee agrees that this Lease shall be subordinate to any
mortgages that may presently or hereafter be placed upon the Lessor's leasehold
interest in the Ground Lease Premises and to any and all advances to be made
thereunder, and all renewals, replacements, and extensions thereof, without the
necessity of any further instrument or act on the part of Lessee, subject
however to the execution of a customary subordination and non-disturbance
agreement which Lessee agrees to execute in the form required by Lessor’s
lender.  Lessee will, upon written demand by Lessor, execute such instruments as
may be required at any time and from time to time to confirm such
subordination.  Although this subordination shall be self-operative, Lessor
agrees to provide Lessee with a non-disturbance agreement executed by Lessor’s
current mortgagee, substantially in the form attached as Exhibit “E.”  Lessor
further agrees to use its best efforts to provide a customary non-disturbance
agreement signed by any future mortgagee of Lessor.


 
12

--------------------------------------------------------------------------------

 


(b)           Lessee shall, in the event any proceedings are brought for the
foreclosure of any mortgage made by Lessor covering the Improved Lease Premises,
attorn to the purchaser upon any such foreclosure and sale and recognize such
purchaser as the Lessor under this Lease.


23.            ESTOPPEL CERTIFICATE.  Lessee agrees, within five (5) business
days after Lessor’s written request, to execute, acknowledge and deliver to the
Lessor party a written instrument in recordable form reasonably required by
Lessor and/or Lessor/s lender or mortgagee, certifying (i) whether this Lease is
in full force and effect and whether there have been any modifications,
supplements, side agreements or amendments and, if so, stating such
modifications, supplements, side agreements and amendments; (ii) the date to
which rent has been paid; (iii) the amount of any prepaid rent and any credit
due Lessee if any; (iv) the Commencement Date and whether any option to renew
the Term has been exercised and, if so, the day that Renewal Term expires; (v)
whether either party is in default in the performance of any covenant, agreement
or condition contained in this Lease and, if so, specifying each such default;
and (vi) such other matters as Ground Lessor or Ground Lessor’s mortgagee,
Lessor or Lessor’s mortgagee may reasonably require.  Any such instrument
delivered pursuant to this section may be relied upon by Ground Lessor, Lessor
and any mortgagee or permitted assignee of any of them, and any prospective
purchaser of the Improved Lease Premises.


24.            MEMORANDUM OF LEASE AND RECORDING.  Lessor and Lessee shall
execute a Memorandum of Lease hereof, in form reasonably satisfactory to each of
them, and Lessee may record such Memorandum of Lease in the office of the
Recorder of Deeds of and for Northampton County, Pennsylvania.


25.            TERMINATION OF GROUND LEASE.  In the event that Lessor's interest
in the Ground Lease Premises shall be terminated pursuant to the terms of the
Ground Lease prior to the termination of this Lease, Lessee shall recognize
Ground Lessor as the Lessor under this Lease if the Ground Lease has not been
terminated by the Ground Lessor.


26.            ASSIGNMENT AND SUBLETTING.  Neither Lessee or its successors or
permitted assigns shall assign this Lease or any interest therein, sublet the
whole or any portion of the Improved Lease Premises or subject its interest in
this Lease to any leasehold mortgage without the prior written consent of
Lessor, Ground Lessor and their respective lenders.  No assignment or sublease
shall release Lessee from its obligations to perform the terms, covenants, and
conditions of this Lease.


 
13

--------------------------------------------------------------------------------

 


27.            BINDING OBLIGATION.  Each and every provision of this Lease shall
bind and shall inure to the benefit of the parties hereto and their respective
successors and permitted assigns.

 
28.            PROHIBITED ACTS.  Lessee shall not use or operate any equipment
or machinery or in any way use the Improved Lease Premises in a way which is
harmful to the Improved Lease Premises or not permitted pursuant to the terms of
the Ground Lease.  Lessee shall not cause or permit any hazardous substances to
be utilized at, on or in the Improved Lease Premises except with the prior
written consent of Lessor and Ground Lessor and in strict compliance with all
applicable environmental laws, ordinances, rules and regulations.  Lessee shall
not do or allow to be done any acts, omissions, or activity which would cause
the fire, hazard, or any other insurance now in force or hereinafter to be
placed on the Improved Lease Premises or building, or any part thereof, to
become void, suspended, or rated as a more hazardous risk than at the date of
the execution of this Lease.  Furthermore, Lessee shall not be permitted to act
or conduct business in any way that is against any applicable law.


29.            FURTHER AGREEMENTS.


(a)           During the Term and any Renewal Term, Lessor agrees to give notice
to Lessee in the event that Lessor elects to sell the bank building on the
Improved Lease Premises and to assign Lessor’s rights as ground lessee under the
Ground Lease (other than an assignment as security).  The parties acknowledge
that this agreement to give a one-time notice is to enable Lessee, should it
elect to do so, to negotiate with Lessor to acquire the bank building and
Lessor’s interest in the Ground Lease.  It is acknowledged and agreed that
Lessee shall have no obligation to acquire same from Lessor.  It is further
acknowledged and agreed by the parties that Lessor’s agreement to give notice to
Lessee pursuant to this Section 29(a) does not constitute a right of first
refusal.


(b)           During the Term and any Renewal Term and subject to the conditions
hereinafter set forth in (i) and (ii) below, Lessor agrees that it will not sell
the Improvements located on the Improved Lease Premises or assign the Ground
Lease to the Leased Premises (other than an assignment as security) to another
bank which directly competes with Lessee in the Lehigh Valley, provided however
that (i) Lessee is still existing as the same legal entity as on the date of
this Lease and has not been sold, merged or acquired, and (ii) Lessee is not in
default of any of its obligations under this Lease.


(c)           Lessee shall remain solely responsible for payment of all sums due
to Ground Lessor in accordance with Section 3.2(d) of the Ground Lease.


(d)           Lessee shall be solely obligated for the purchase and installation
of the following at the Improved Lease Premises, all to be coordinated with
Lessor so as to not hinder or delay the Lessor Work:


 
(i)
signage, furniture, fixtures, window treatments;

 
(ii)
specialty electric, fire alarm, phone and data lines and equipment;

 
(iii)
bank vault and specialized security equipment; and



 
14

--------------------------------------------------------------------------------

 


 
(iv)
pneumatic tube conveying system.



30.            CONSTRUCTION AND INTERPRETATION.  This Lease shall be considered
as having been made, executed, and delivered in the Commonwealth of
Pennsylvania, and all questions regarding its validity, interpretation, or
construction shall be construed in accordance with the laws of this
Commonwealth.  Words contained herein that are gender specific, singular, or
plural, shall, if the context permits, be construed to include all genders, and
both singular and plural forms.


31.            WAIVER.  No waiver by Lessor of any breach by Lessee of any of
its obligations, agreements, or covenants hereunder and no failure of Lessor to
exercise available remedies allowed upon the occurrence of an Event of Default,
shall be a waiver of any subsequent breach of obligations, agreements, or
covenants and nor shall it be a waiver by Lessor of its rights or remedies with
respect to such or any subsequent Event of Default.


32.            ENTIRE AGREEMENT.  This Lease and any exhibits attached hereto
and forming a part hereof set forth all of the covenants, promises, agreements,
conditions, and understanding between Lessor and Lessee concerning the Improved
Lease Premises, and there are no covenants, promises, agreements, conditions, or
understandings, either oral or written, between the parties other than as are
herein set forth.  No subsequent alteration, amendment, change or addition to
this Lease shall be binding upon either Lessor or Lessee unless the same is
reduced to writing and executed by Lessor and Lessee.


33.            NOTICES.  All notices, elections, requests, demands or other
communications with respect to this Lease shall be in writing and shall be
deemed to have been given when hand delivered, when deposited with a reputable
overnight delivery service (such as Federal Express) or when deposited in a
postal depository maintained by the United States Postal Service, first class
certified mail, postage prepaid to Lessor or Lessee at the addresses recited in
the Preamble to this Lease, or to such other address as designated in writing by
Lessor or Lessee.


34.            PARTIAL INVALIDITY.  If any term, covenant, or condition of this
Lease or the application thereof to any person, partnership, association,
corporation, or other entity, is determined to be invalid or unenforceable, the
remainder of this Lease, or the application of such term, covenant, or condition
to persons, partnerships, associations, corporations or other entities other
than those as to which it is held invalid or unenforceable, shall not be
affected thereby and each term, covenant, or condition of this Lease shall be
valid and be enforced to the fullest extent permitted by law.


35.            HEADINGS.  Any headings preceding the text of the sections set
forth herein are inserted solely for convenience and shall not in any way
define, limit, or describe the scope, intent, or meaning of such sections, and
such headings shall not constitute a part of this Lease.


36.            QUIET ENJOYMENT.  Lessor agrees that Lessee, on payment of the
rent and all other charges provided for in this Lease and Lessee’s fulfillment
of all obligations under the covenants, agreements and conditions of this Lease
shall and may (subject to the exceptions, reservations, terms and conditions of
this Lease, superior mortgages, the Ground Lease and matters of record)
peaceably and quietly have, hold and enjoy the Improved Lease Premises for the
Term without interference by or from Lessor or any party claiming through or
under Lessor.


 
15

--------------------------------------------------------------------------------

 


37.            TIME OF THE ESSENCE.  Time is of the essence in the performance
by Lessee of its obligations hereunder.




[Remainder of page intentionally left blank.  Signature page follows.]


 
16

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have caused this Lease to be executed by persons duly authorized as of the day
and year first above written.


WITNESS:
LESSOR:
   
POLARIS LOWER NAZ DEVELOPMENT, LLC
                   
/s/ Mary Louise Hardcastle
 
By:
/s/ Jessica Gentile      
Name:
Jessica Gentile
     
Title:
Manager
                       
LESSEE:
ATTEST/WITNESS:
EMBASSY BANK FOR THE LEHIGH VALLEY
                             
/s/ Mary Louise Hardcastle
 
By:
/s/ David M. Lobach Jr.      
Name:
David M. Lobach Jr.
     
Title:
CEO, Chairman



 
17

--------------------------------------------------------------------------------

 


EXHIBIT A


“Ground Lease Premises”


All areas subject to the Ground Lease and within the Building Perimeter as
described therein, including without limitation the Building and drive-thru
lanes.


 
18

--------------------------------------------------------------------------------

 


EXHIBIT B


“Ground Lease”


Incorporated by reference to Exhibit 10.9 of Embassy Bancorp, Inc.'s Form 10-K
filed on March 30, 2009.


 
19

--------------------------------------------------------------------------------

 


EXHIBIT C


“Work Letter”




Work Letter


This Exhibit is attached to and forms a part of the lease (the “Lease”) by and
between POLARIS LOWER NAZ DEVELOPMENT, LLC, a Pennsylvania limited liability
company (“Lessor”), and EMBASSY BANK FOR THE LEHIGH VALLEY, a Pennsylvania
financial institution (“Lessee”) wherein Lessor has agreed to lease and Lessee
has agreed to hire and lease from Lessor the Improved Lease Premises.  The words
“Ground Lease Premises,” “Building,” “Term,” and other capitalized or defined
terms as used herein shall have the respective meanings assigned to them in the
Lease, except as otherwise provided or defined herein.


Lessor and Lessee agree as follows:


1.              Lessor Work.  Lessor Work shall consist of certain work at the
Ground Lease Premises more particularly described in Attachment WL-I to this
Exhibit “C” (“Lessor Work”).  Lessor Work will be performed at Lessor’s expense
and in a good and workmanlike manner.


2.              Plans and Specifications.  The parties have mutually approved
construction plans for the Premises consisting of a floor plan labeled, “FL1,”
dated 6/22/09 and an elevation plan labeled, “E1,” dated 6/24/09, both prepared
by North Star Construction Management, Inc. (collectively, “Construction
Drawings”).  The Lessor Work shall be based on the Construction Drawings.


3.              Lessee Work.  Lessee shall, at Lessee’s sole cost and expense,
complete the installation of the bank vault and the other items identified as
“Project Omissions” at the end of Attachment WL-I hereto, with a contractor or
contractors acceptable to Lessor, at the locations on the Improved Lease
Premises as depicted on, and in accordance with, the Construction Drawings
(collectively, the “Lessee Work”).  Lessee shall cooperate with Lessor to timely
complete the Lessee Work so as to enable the Lessor Work to be expeditiously
completed.


 4.             Lessee Work Performance.  All of the Lessee Work shall be
completed in a good and workmanlike manner and shall be in conformity with
applicable building codes and all applicable laws, and in accordance with
Lessor’s construction rules and regulations pertaining to contractors.  Upon
completion of the Lessee work, Lessee shall furnish Lessor:


(a)           a notarized affidavit from Lessee’s contractor(s) that all amounts
due for work done and materials furnished in completing the Lessee work have
been paid;


(b)           releases of lien from any subcontractor or material supplier that
has given Lessor a notice thereof pursuant to Pennsylvania law; and


(c)           as-built drawings of the Improved Lease Premises with a list and
description of all work performed by the contractors, subcontractors and
material suppliers retained by Lessee.




 
20

--------------------------------------------------------------------------------

 


5.              Lessee Liabilities for Performance.  Any damage to the Building,
including without limitation existing finishes, caused by the Lessee Work shall
be patched and repaired by Lessee, at its expense, and all such work shall be
done to Lessor’s reasonable satisfaction.  If any patched and painted area does
not match the original surface, then the entire surface shall be repainted at
Lessee’s expense.  Lessee agrees to indemnify and hold harmless Lessor and
Lessor’s agents, representatives and employees from and against any and all
costs, expenses, damage, loss, or liability, including, but not limited to,
attorneys’ fees and costs, which arise out of, are occasioned by, or are in any
way attributable to, the Lessee Work pursuant to the Lease, provided that
Lessor’s acts or failures to act or cooperate are not a significant contributing
factor to such damages.  Lessee, at its expense, shall be responsible for the
maintenance, repair, and replacement of any and all items constructed and/or
installed as a part of the Lessee Work, including without limitation any Lessee
leasehold improvements.


6.              Repairs and Corrections.  Subject to the limitations set forth
in Section 7 hereof, Lessor agrees to repair and correct any work or materials
installed by Lessor or its contractor(s) in the Improved Lease Premises which
prove to be defective as a result of faulty materials, equipment or workmanship.
 
7.              Delivery of Premises.  Lessee acknowledges and agrees that the
Improved Lease Premises shall be delivered to Lessee on an “AS IS,” “WHERE IS”
basis, in their then “AS IS,” “WHERE IS” condition.  Except as otherwise
expressly provided in the Lease, this Work Letter or other documents expressly
incorporated in and forming a part of either, Lessor shall have no
responsibility for the construction, improvement or installation of the Improved
Lease Premises, nor any obligation to supply money, labor, materials, furniture,
fixtures or equipment, other than the Lessor Work, in accordance with the terms
of the Lease.  The taking of possession of the Improved Lease Premises or any
part thereof by Lessee shall constitute an acknowledgement by Lessee that the
Improved Lease Premises are in good condition and that all work and materials
provided by Lessor are satisfactory, except as to any defects or incomplete work
that are described in a written notice given by Lessee to Lessor no later than
ten (10) days after Lessee commences occupancy of the Improved Lease Premises.


8.              Event of Default under Lease.  Lessee’s breach of or failure to
comply with the terms, conditions and/or obligations contained in this Work
Letter, shall be deemed an Event of Default under the Lease.


9.              Limited Warranty.  The provisions of Section 7 above
notwithstanding, Lessor hereby guarantees that all aspects of the Lessor Work
including roof (and all components thereof), walls, floors, floor slabs,
footings, foundation, plumbing and electrical within the walls and beneath the
flooring, shall be free from all defects and workmanship, materials, equipment
and labor for a period of one (1) year after Substantial Completion of the
Lessor Work.


 
21

--------------------------------------------------------------------------------

 


Attachment WL-I


Embassy Bank at Route 248 and Corriere Road,
Lower Nazareth Township, Northampton County, Pennsylvania
 
 
PROJECT SPECIFICATIONS


DESIGNS TO BE PROVIDED
·
Architectural Plans

·
Structural Drawings

·
MPE Plans

·
Interior Design

·
Rendering

GENERAL REQUIREMENTS
Professional Supervision:  Professional supervision during the course of designs
and construction


Construction Coordination:  Coordinate all construction sequencing including
technical drawings, shop drawings, diagrams, and outline specifications.


Temporary Construction Services:  Provide the following on-site construction
services:
 
·
Temporary Electric

 
·
Temporary Telephone

 
·
Temporary Sanitary Facilities

 
·
Temporary Water

 
·
Temporary Access Roads

 
·
Construction Trailer

 
·
Dumpsters



Testing:  Perform and distribute reports for the following quality assurance
testing procedures (All testing will be completed by a certified independent
testing agency):
 
·
Concrete Compression

 
·
Concrete Air Entrainment

 
·
Concrete Slump

 
·
Soil Compaction

 
·
Soil Bearing



Surveying:  Provide all infrastructure surveying


Site Cleaning: Maintain a professional job site clean and free of debris
throughout the course of construction.


Permits:  Assist in the securing of all required State and Local permits


Certificate of Occupancy:  Secure a certificate of occupancy at project
completion


 
22

--------------------------------------------------------------------------------

 


Abide by all regulations and requirements of pertinent state and local codes


SITEWORK ALLOWANCE ($31,719)
 
·
Construct sidewalk and provide landscaping within the building curb line





STRUCTURE & EXTERIOR

CONCRETE
Footings & Foundations: Strip and spread concrete footings for structural
support
 
·
3000 PSF assumed soil bearing capacity



Floor Slab: 4” concrete slab on 4” stone base


All concrete procedures shall conform to ASTM and ACI specifications


MASONRY
Project Overview

Walls:
Facebrick (4 x 12) and “Decro-face” CMU accents per previous architectural
drawings and sketch plan



METALS
Roof: Steel joist girders, open web bar joists and 22 gauge Type B metal roof
decking
 
·
Ballasted rubber roof (EPDM)

 
·
R-20 rigid insulation

 
·
20 yr. material, 15 yr. labor warranty

 
·
Gutter and downspouts

Canopy:
 
·
Entrance canopy per previous architectural drawings and sketch plan

 
·
Drive Through canopy per previous architectural drawings and sketch plan



WOOD, PLASTICS, AND CARPENTRY
Rough carpentry: Miscellaneous fasteners, anchors, wood blocking, installation
of doors, frames & hardware etc.
 
·
Roof blocking as required



THERMAL AND MOISTURE PROTECTION
Insulation:
 
·
1” Rigid Foam and R-13 Batt Insulation on all exterior walls



Sealants and Caulking:
 
·
Pecora or approved equal at vertical exterior construction joints



DOORS AND WINDOWS
Doors:
 
·
Exit Doors: (1) hollow metal exit door and associated hardware

 
 
23

--------------------------------------------------------------------------------

 
 
Glass:
 
 
·
Windows: aluminum framed with 1” insulated glass per previous architectural
drawings and sketch plan (champagne clear anodized)

 
·
Entrance: 8’ x 9’ wide with glass entrance door per previous architectural
drawings and sketch plan



LIGHTING
 
·
(2) Decorative sconces at front entrance

 
·
(9) Hi-hat fixtures at drive through





INTERIOR FINISHES

GENERAL
·
3 5/8” metal studs and ½” drywall both sides at all interior partitions unless
otherwise noted with sound batt insulation per previous architectural drawings
and sketch plan

·
Solid core flush cherry veneer interior doors, premachined, with wood frames and
standard hardware as required per previous architectural drawings and sketch
plan

·
42 S.F. interior glazing with wood frames, stain to match doors and chair rail



CEILINGS
 
·
Acoustical ceiling tile system per previous architectural drawings and sketch
plan Ceiling height varies from 8’0” to 9’6” (nominal)

 
·
Drywall ceiling at entrance accent per previous architectural drawings and
sketch plan

 
·
Fiberglass dome at entrance area per previous architectural drawings



FLOORING
 
·
Vinyl floor tiles in all accessory areas and toilet rooms per sketch plan

 
·
Ceramic tile accent (60 S.F.) at entrance

 
·
Carpet as required ($50.00/SY material and labor allowance)

 
·
Vinyl and wood wall base per previous architectural drawings and sketch plan

 
·
Anti-Static VCT in work room



WALL FINISHES
 
·
Paint all hollow metal frames

 
·
Wood doors to be stained and polyurethaned

 
·
Vinyl wall covering ($2.00/SF material and labor allowance) per previous
architectural drawings

 
·
Drywall to be painted with 2 coat latex system in all other areas



MILLWORK
 
·
All millwork and cabinetry per previous architectural drawings and sketch plan

 
·
Cabinetry and countertops to be custom built plastic laminate with plastic
laminate edging

 
·
Wood chair rail and trim to be supplied and installed per previous architectural
drawings and sketch plan



 
24

--------------------------------------------------------------------------------

 


 
·
All countertops to have 6” front apron and 4” backsplash

 
·
Wood blocking as required for kitchenette, cabinetry and miscellaneous hardware
items

 
·
All exterior window sills stained to match doors



SPECIALTIES
 
·
Handicap toilet accessories to include:

 
o
Paper towel dispenser

 
o
Toilet paper holder

 
o
Wall mirror

 
o
Handicap grab bars

 
·
(1) Fire extinguisher in semi-recessed cabinet





UTILITIES


HVAC
 
·
Approximately (7) Total tons of air conditioning via gas fired roof top mounted
units by York, Carrier, Trane or approved equal

 
·
Fully ducted supply & return systems

 
·
Trunk ducts to be galvanized steel with external duct wrap

 
·
Roof top units shall be single zone units controlled with electronic 7-day
setback thermostat

 
·
Design temperature:

 
o
70° F inside when 0° F outside

 
o
75° F inside when 95° F outside



ELECTRICAL


Power:
 
·
400 amp, 120/208 volt main electric service

 
·
(1) Duplex receptacle on each wall of each room except toilet rooms

 

 
·
(1) GFI receptacle in toilet rooms

 
·
(1) Duplex receptacle every 24’ o.c. in long runs of wall

 
·
(1) Single pole light switch per room

·
(4) 3-way light switches



Lighting (all electronic ballast):
 
·
2’ x 4’ fluorescent light fixtures with prismatic lens

 
·
Hi-hat fluorescent fixtures in customer areas and corridor

 
·
Polycarbonate exit signs with 25 year LED light and integral emergency head



PLUMBING
 
·
(1) 10 gallon electric hot water heater

 
·
Associated hot and cold-water piping as required



 
25

--------------------------------------------------------------------------------

 


 
·
Associated sanitary piping (PVC) as required tied into existing



Fixture Types:
 
·
(2) Flush tank toilets (pressure assisted)

 
·
(2) drop in sinks

 
·
(1) Stainless steel counter sink in break room

 
·
(1) Janitor sink

 
·
(1) Hi/Low Drinking Fountain





PROJECT OMISSIONS


The following items are not included in the scope of work:
 
·
Signage / Furniture / Fixtures / Window Treatments

 
·
Specialty electric / Fire Alarm / Phone and Data

 
·
Bank Vault & Specialized Security Equipment

 
·
Pneumatic Tube Conveying System



 
26

--------------------------------------------------------------------------------

 


EXHIBIT D


Embassy Bank for the Lehigh Valley
 
Route 248 & Corriere Road
 
First Year Rate - $13,785 per month
 
2.5% Yearly Escalator
                     
Rental Year
 
Monthly
   
Annually
 
1
  $ 13,785.00     $ 165,420.00  
2
  $ 14,129.63     $ 169,555.50  
3
  $ 14,482.87     $ 173,794.39  
4
  $ 14,844.94     $ 178,139.25  
5
  $ 15,216.06     $ 182,592.73  
6
  $ 15,596.46     $ 187,157.55  
7
  $ 15,986.37     $ 191,836.49  
8
  $ 16,386.03     $ 196,632.40  
9
  $ 16,795.68     $ 201,548.21                    
Renewal Option #1
         
Rental Year
 
Monthly
   
Annually
 
10
  $ 17,215.58     $ 206,586.91  
11
  $ 17,645.97     $ 211,751.59  
12
  $ 18,087.11     $ 217,045.37  
13
  $ 18,539.29     $ 222,471.51  
14
  $ 19,002.77     $ 228,033.30  
15
  $ 19,477.84     $ 233,734.13                    
Renewal Option #2
         
Rental Year
 
Monthly
   
Annually
 
16
  $ 19,964.79     $ 239,577.48  
17
  $ 20,463.91     $ 245,566.92  
18
  $ 20,975.51     $ 251,706.09  
19
  $ 21,499.90     $ 257,998.75  
20
  $ 22,037.39     $ 264,448.71                    
Renewal Option #3
         
Rental Year
 
Monthly
   
Annually
 
21
  $ 22,588.33     $ 271,059.93  
22
  $ 23,153.04     $ 277,836.43  
23
  $ 23,731.86     $ 284,782.34  
24
  $ 24,325.16     $ 291,901.90  
25
  $ 24,933.29     $ 299,199.45                    
Renewal Option #4
         
Rental Year
 
Monthly
   
Annually
 
26
  $ 25,556.62     $ 306,679.43  
27
  $ 26,195.53     $ 314,346.42  
28
  $ 26,850.42     $ 322,205.08  
29
  $ 27,521.68     $ 330,260.21  
30**
  $ 28,209.73     $ 310,306.99  
** 11 months only
         



 
27

--------------------------------------------------------------------------------

 


EXHIBIT E




SUBORDINATION, NON-DISTURBANCE
AND ATTORNMENT AGREEMENT




THIS AGREEMENT, dated the ____ day of ________, 2009 between UNIVEST NATIONAL
BANK AND TRUST CO. (hereinafter called "Mortgagee"), and EMBASSY BANK FOR THE
LEHIGH VALLEY, a Pennsylvania financial institution (hereinafter called
"Tenant").


(a)           Tenant has entered into a certain lease (the "Lease") dated
October _____, 2009, with Polaris Lower Naz Development, LLC (hereinafter called
"Landlord"), covering premises located at Route 248 and Corriere Road, Lower
Nazareth Township, Northampton County, Pennsylvania, being a portion of PIN
Number ______________ (the “Property”); and


(b)           Mortgagee has made, or shall make, a mortgage loan (the
"Mortgage") to the Landlord, which Mortgage is, or shall be, filed against the
above premises.


NOW, THEREFORE, in consideration of the above and of the sum of ONE DOLLAR
($1.00) by each party in hand paid to the other, the receipt of which is hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:


1.             The Lease is, and shall continue to be, subject and subordinate
to the Mortgage insofar as it affects the real property of which the demised
premises form a part, and to all renewals, modifications, consolidations,
replacements and extensions of the Mortgage, to the full extent of the
liabilities secured thereby, whether now existing or hereafter arising.


2.             Tenant agrees that it will attorn to and recognize Mortgagee or
any purchaser at a foreclosure sale under the Mortgage, any transferee who
acquires the demised premises by deed in lieu of foreclosure, and the successors
and assigns of such purchasers, as its Landlord for the unexpired balance (and
any extensions, if exercised) of the term of said Lease upon the same terms and
conditions set forth in the Lease.


 
28

--------------------------------------------------------------------------------

 


3.             If it should become necessary to foreclose the Mortgage, so long
as Tenant is not in default under any of the terms, covenants, or conditions of
the Lease beyond the expiration of any applicable grace period, (a) Mortgagee
thereunder will not terminate the Lease nor join Tenant in summary or
foreclosure proceedings (unless required by law or rule of court), and (b)
Tenant's possession of the premises and all of Tenant's rights under the Lease
shall remain undisturbed by the holder of the Mortgage, so long as Tenant
complies with all terms, covenants and conditions contained therein.


4.             In the event that Mortgagee shall succeed to the interest of
Landlord under such Lease, Mortgagee shall not be


(a)            liable for or subject to any act or omission of any prior
landlord (including Landlord);


(b)           subject to any offsets or defenses which Tenant has or could have
against any prior landlord (including Landlord);


(c)            bound by or subject to offset for any rent or additional rent
which Tenant may have paid in advance for more than the current month to any
prior landlord (including Landlord); or


(d)            bound by or subject to any amendment or modification of the lease
made without Mortgagee's prior written consent.


5.              This Agreement shall be binding on and inure to the benefit of
the parties hereto and their respective successors and assigns.


IN WITNESS WHEREOF, the parties hereto have executed these presents the day and
year first above written.


 
29

--------------------------------------------------------------------------------

 



   
MORTGAGEE:
   
UNIVEST NATIONAL BANK AND TRUST CO.
           
By:
       
David J. Kepler, Executive Vice President
                   
TENANT:
       
Witness
 
EMBASSY BANK FOR THE LEHIGH VALLEY
   
a Pennsylvania financial institution
                   
By:
     
Name:
     
Title:
 

 
 
 
30

--------------------------------------------------------------------------------